DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The abstract of the disclosure is objected to because the abstract is only 33 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because of the following informalities:  
"prior to inflation the inflatable body" should read “prior to inflating the inflatable body”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites that a second portion folds “within the interior” of the first portion, but it is unclear how body can be folded in on itself. Paragraph 0046 recites the second portion is “folded inwardly (e.g., in a proximal direction) to be received within the interior space 416. The first and second portions 414, 418 of the body can cooperate to define the length of the body 404” but it is not understood based on the description and drawings what is meant when the interior of the first portion can receive the second portion in a deflated state as shown in figure 5A when the first and second portions are separated. For the purposes of examination, it is interpreted to be that the inflatable body is deflated in on itself prior to inflation. 
Claim 1 recites the limitation "the stimulation zones" and “the body”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the body”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the body”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the longitudinal dimension".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "inflating  to cause elongation of the body".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Salahieh (US 2017/0042614 A1).
Re. claim 1, Salahieh discloses apparatus comprising: 
an inflatable body having a longitudinal axis (figures 20B-20C contains membrane 34; paragraph 0151 – “The membrane 34 can have an expandable structure that is fluid-tight such that it can be filled with a liquid or gas to expand or inflate it”); and a plurality of stimulation zones coupled to the inflatable body (figures 20B-20C, electrodes 6 on membrane 34), wherein the stimulation zones are configured to produce an electric field, and wherein inflation of the body causes elongation of the body along the longitudinal axis (figures 20B-20C contains inflatable membrane 34 along the width/longitudinal axis).

Re. claim 3, Salahieh further discloses wherein, prior to inflation the inflatable body, a first portion of the body defines an interior, and a second portion of the body is folded within the interior of the first portion of the body (paragraph 0176 – “Folding of the deployable membrane 34 can occur distal to the end of the catheter 57. A shaft 46 (see FIGS. 20A-20C) can be withdrawn in a proximal direction to fold the membrane 34 distal to the end of the shaft 46 and catheter 57. The folds of the membrane 34 do not therefore contribute to bulk and overall diameter of the catheter 57”, membrane 34 can be folded in on itself by way of shaft 46; figures 24A-24B also disclose folding parts 34 during its deflated state).

Re. claim 4, Salahieh further discloses wherein, after inflation, the first and second portions of the body cooperate to define a length of the inflatable body along the longitudinal axis (figures 20 and 24).

Re. claim 5, Salahieh further discloses wherein the plurality of stimulation zones comprises a first stimulation zone and a second stimulation zone, wherein, prior to inflation of the inflatable body, the first stimulation zone is spaced from the second stimulation zone by a first distance, wherein, upon inflation of the inflatable body. the first stimulation zone is spaced from the second stimulation zone by a second distance, wherein the second distance is greater than the first distance (figure 20B discloses three rows of electrodes [zones] with spacing that increases as inflation of the membrane 34 occurs).

Re. claim 6, Salahieh further discloses wherein, the plurality of stimulation zones comprises a first stimulation zone and a second stimulation zone, wherein, prior to inflation of the inflatable body, the first stimulation zone is spaced from the second stimulation zone by a first distance, wherein, upon inflation of the inflatable body, the first stimulation zone remains spaced from the second stimulation zone by the first distance (figures 18P-18R disclose evenly distributed balloon inflation configurations that ensures identical electrode distances).

Re. claim 7-8, Salahieh further discloses wherein the inflatable body comprises at least one portion that is configured to extend radially outwardly with respect to the longitudinal axis upon inflation of the inflatable body, wherein at least one stimulation zone of the plurality of stimulation zones is positioned on the at least one portion that is configured to extend radially outwardly; and wherein the at least one portion that is configured to extend radially outwardly with respect to the longitudinal dimension comprises a plurality of portions that are configured to extend radially outwardly with respect to the longitudinal axis upon inflation of the inflatable body (figures 20B-20C).  

Re. claim 11, Salahieh further discloses wherein the inflatable body comprises a conductive material that is covered in insulation (figure 2D, insulating dielectric layer 100 covering conductive layer 96), and wherein non-insulated portions of the inflatable body define the plurality of stimulation zones (figure 2D, electrode 6 free of insulating layer 100).

Re. claim 12, Salahieh further discloses wherein the plurality of stimulation zones are separate components that are coupled to the inflatable body (figure 2D, electrodes 6 coupled to membrane 34 separate from the other components).

Re. claim 13-14, Salahieh further discloses wherein the plurality of stimulation zones are disposed on a cable, wherein the cable has a distal end that is coupled to a distal end of the inflatable body; and wherein the cable comprises electrical leads that couple to respective stimulation zones of the plurality of stimulation zones (figures 23G-23H, membrane 34 includes flex circuit main leads 17 connected to electrodes 6 through the distal end of the membrane).  

Re. claim 16, Salahieh discloses the claimed device as stated above, and further teaches the method comprising inserting at least a portion of an apparatus into a body of a patient (figures 16A-16B); and inflating the body to cause elongation of the body along the longitudinal axis until the plurality of stimulation zones are in proximity to a target site within the body of the patient (figures 16A-16B, inflatable membrane 34 with electrodes 6 implanted to a target site; paragraph 0165 – “the membrane 34 can have a fully rounded configuration as shown in FIG. 20B or a distally flattened configuration such as shown in FIG. 20A or a distally concave configuration as shown in FIG. 20C or anywhere in between. This allows for positioning and exposure of the electrodes as needed to fully contact the target tissue”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US 2017/0042614 A1) in view of Gliner (US 2012/0253442 A1).
RE. claim 2, Salahieh discloses the claimed invention except the inflatable body expanding to increase a longitudinal length of the inflatable body, but Gliner discloses a stimulation apparatus comprising at least one flexible wall so that a sufficient pressure within the body causes the at least one flexible wall to expand along the longitudinal axis to increase a longitudinal length of the inflatable body (figures 40A-40B disclose an implantable stimulation apparatus that expands on the longitudinal axis with pressure applied). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible wall as taught by Gliner into the apparatus of Salahieh in order to increase surface area of its stimulation zones. 

RE. claim 9, although Gliner does not disclose its inflatable body comprising an elastic, Salahieh discloses elastic material for its inflatable body in paragraph 0172 – “The materials of the membranes 34 described herein can vary. Generally, the membrane material is thin, readily foldable into a low profile and refoldable after expansion. The materials can be elastic, inelastic, stretchy, non-stretchy, compliant, semi-compliant, or non-compliant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate/substitute the elastic material of Salahieh into the “flexible material” of Gliner’s flexible body in order to insert the body into the patient and allow stimulation to a target region. 

RE. claim 10, Gliner further teaches wherein the at least one flexible wall comprises accordion folds to permit expansion and retraction (figure 40A).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US 2017/0042614 A1) in view of Govari (US 2018/0280658 A1). 
RE. claim 15, Salahieh discloses the claimed invention except each stimulation zone of the plurality of stimulation zones comprises one or more transducers, but Govari discloses a balloon stimulation apparatus comprising stimulation zones with one or more transducers (figure 4 discloses a balloon 34 comprising an ultrasonic transducer 68 encapsulated on the exterior of the balloon). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate/substitute the transducer as taught by Govari into the apparatus of Salahieh in order to transmit stimulation pulses to the target region.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US 2017/0042614 A1) in view of Zemel (US 2015/0182282 A1).
Re. claims 17-19, Salahieh discloses the claimed invention except the apparatus delivering current through stimulation zones to generate an electric field through a tumor, but Zemel in figure 13E discloses a balloon catheter with stimulation electrodes 172 used to deliver electric field to the tissue, disclosed in paragraph 0152, including tumors as disclosed in the abstract and paragraph 0089. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known method of generating electric fields to a tumor site as taught by Zemel into the method of Salahieh in order to reduce/destroy a tumor/cancer cell.

RE. claim 20, Zemel further discloses that it is known to deliver electric field at intensities of 1-3V/cm and frequencies of 100-300 kHz (paragraph 0012). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following disclose balloon catheter stimulation systems:
Taylor (US 20160016016 A1).
Ghaffari (US 20140012160 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792